Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
The amendment filed 2/14/2022 has been entered. Claims 1 and 5-19 are currently pending in this application.
Applicant’s arguments, see Pages 7-9, filed 02/14/2022, with respect to the rejection(s) of claim(s) 1 and 5-19 have been fully considered and are persuasive. The rejections of claims 1 and 5-19 has been withdrawn.
Allowable Subject Matter
Claims 1 and 5-19 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a display panel as set forth in claims 1 and 5-19.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest a display panel, comprising: a first pixel unit comprising a first light adjusting structure, and a second pixel unit comprising a second light adjusting structure, the first pixel unit and the second pixel unit are alternatively disposed in the display panel, wherein the first light adjusting structure comprises a first liquid crystal layer and a first sub-light adjusting structure being between a first transparent electrode and a second transparent electrode; and the second light adjusting structure comprises a second liquid crystal layer and a second sub-light adjusting structure between the first transparent electrode and the second transparent electrode; wherein the first sub-light adjusting structure comprises a first upper sub-light adjusting structure and a first lower sub-light adjusting structure being respectively on both sides of the first liquid crystal layer, and the second sub-light adjusting structure 
Claims 5-19 are allowable due to their dependency.
The most relevant reference, Hayashi (US 2013/0113767) in view of Qu (US 2014/0063601) and Zha (US 2017/0293152) only discloses a display panel, comprising: a first pixel unit comprising a first light adjusting structure, and a second pixel unit comprising a second light adjusting structure, the first pixel unit and the second pixel unit are alternatively disposed in the display panel, wherein the first light adjusting structure comprises a first liquid crystal layer and a first sub-light adjusting structure being between a first transparent electrode and a second transparent electrode; and the second light adjusting structure comprises a second liquid crystal layer and a second sub-light adjusting structure between the first transparent electrode and the second transparent electrode; wherein the first sub-
Hayashi (US 2013/0286344), Kasano (US 2015/0077850) and Yasuo (CN 102122104A), are also silent as of the specific limitation in combination with the other required elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871